Citation Nr: 0009183	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-11-102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
as secondary to service-connected multiple internal and 
external hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965 and from January 1966 to September 1971.

On file is the report of a rating decision dated in October 
1997 wherein the originating agency denied entitlement to 
service connection for squamous cell carcinoma of the anus as 
secondary to herbicide exposure in service.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  The RO denied entitlement to 
service connection for squamous cell carcinoma of the anus as 
secondary to service-connected multiple internal and external 
hemorrhoids.

The veteran presented testimony before the undersigned Member 
of the Board of Veterans' Appeals (Board) at the RO in 
October 1999, a transcript of which has been associated with 
the claims file.  Pursuant to the hearing he submitted 
additional evidentiary materials in support of his appeal.  
He signed a statement waiving initial RO consideration of the 
materials.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

The probative, competent medical opinions of record favor a 
causal relationship between the veteran's squamous cell 
carcinoma of the anus and his service-connected multiple 
internal and external hemorrhoids.


CONCLUSION OF LAW

Squamous cell carcinoma of the anus is proximately due to or 
the result of service-connected multiple internal and 
external hemorrhoids.  38 U.S.C.A. § 5107 (West 1991);  
38 C.F.R. §§ 3.102, 3.310(a), 4.3 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection has been granted for post-traumatic stress 
disorder, evaluated as 20 percent disabling; mild residuals 
of viral meningitis and encephalitis, evaluated as 10 percent 
disabling; multiple internal and external hemorrhoids, 
evaluated as noncompensable; and keratosis of the feet, 
resolved, evaluated as noncompensable.  The combined 
schedular evaluation is 40 percent.

On file are private clinical records dated intermittently 
over the course of 1997 showing the veteran's treatment for 
squamous cell carcinoma of the anus.

An August 1997 VA medical examination concluded in a 
pertinent diagnosis of post-operative status squamous cell 
carcinoma of the anus, apparently free of disease at this 
time.

In a January 1998 statement on file the veteran's wife 
provided her knowledge and observations of the treatment for 
squamous cell carcinoma of the anus.

VA conducted a medical examination of the veteran in April 
1998.  The examination concluded in a diagnosis of 
postoperative status squamous cell carcinoma of the anus.  

The examiner recorded "The opinion regarding the 
relationship between the squamous cell carcinoma of the anus, 
which was discovered approximately eighteen months ago, and 
the difficulties he had with hemorrhoids starting in the 
1960's, never requiring surgery and being treated with 
medications only, are unlikely.


On file is a letter dated in March 1999 from the veteran's 
private physician, TAF, MD.  Dr. TAF wrote as follows:

"Mr. Warren Johnson is a patient of mine 
that had squamous cell carcinoma of the 
anal margin.  This was diagnosed in 
December 1998 and the patient was treated 
surgically and with radiation therapy 
consisting of 5,000 rads from February 
26, 1997, through March 25, 1997.  He has 
been followed since that time with no 
evidence of recurrence.

The patient has made a claim to Veterans' 
Administration suggesting the possibility 
of service connected disability because 
of multiple internal and external 
hemorrhoids that occurred while he was in 
the service.  The VA has denied the claim 
stating that there was no evidence to 
support a connection between squamous 
cell carcinoma of the anus and multiple 
internal and external hemorrhoids.  The 
patient asked that I write a letter in 
support of his contention that the two 
may well be related.

The etiology of anal carcinoma varies but 
chronic perianal disease, irritation or 
injury may precede anal carcinoma in 15 
to 90% of patients.  It is so stated in 
clinical oncology by the major oncology 
textbook edited by Dr. MA.  This was also 
referenced extensively in his book.  It 
specifically states that patients may 
have history of hemorrhoids, anal 
fistulae, fissures and perirectal 
abscesses.  It is my feeling that this 
statement represents the fact as I have 
also seen in my practice that frequently 
patients have chronic perianal disease 
prior to presenting with squamous cell 
carcinoma."


Additional correspondence referable to the veteran's ongoing 
treatment for squamous cell carcinoma of the anus from SAP, 
MD., and SJS, MD., both dated in August 1999 is on file.

Also on file is correspondence from supervisory personnel 
from the veteran's place of employment dated in September 
1999 referable to the effect of squamous cell carcinoma on 
the veteran's ability to do his job.

The veteran provided testimony before the undersigned at a 
travel Board hearing held at the RO in October 1999, a 
transcript of which has been associated with the claims file.  
The veteran's testimony was consistent with contentions 
presented on appeal.

In a November 1999 letter of record, Dr. JRS noted the 
veteran has a diagnosis of squamous cell carcinoma of the 
anal region from December 1996.  Post diagnosis he was 
treated surgically and with radiation therapy from February 
26, 1997 through March 25, 1997.  He had been followed by Dr. 
TF since that time, and there was no evidence of recurrence.  
Dr. JRS noted that a review of the veteran's medical history 
revealed a history of chronic perianal disease; specifically, 
multiple internal and external hemorrhoids and other episodes 
of chronic perianal disease.  Based upon a review of this 
case, it was as likely as not that the veteran's carcinoma 
was caused by his preexisting hemorrhoidal condition and 
chronic perianal disease.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

If not shown during active service, malignant tumors may 
nonetheless be presumed to have been incurred during such 
service if disabling to a degree of 10 percent following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).



Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The veteran is service-connected for multiple internal and 
external hemorrhoids.  He has been diagnosed with and treated 
for squamous cell carcinoma of the anus.  Private physicians 
have linked his squamous cell carcinoma of the anus to his 
service-connected multiple internal and external hemorrhoids.  

In view of the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for squamous cell 
carcinoma of the anus as secondary to service-connected 
multiple internal and external hemorrhoids is well grounded.



A review of the evidentiary record discloses that since 
approximately the mid 1990's the veteran has been under 
treatment for squamous cell carcinoma of the anus.  A VA 
physician was initially given the opportunity to review the 
record and provide an opinion as to whether there is any 
relationship between the service-connected multiple internal 
and external hemorrhoids and the veteran's development of 
squamous cell carcinoma of the anus.  

As the Board reported earlier, the VA physician merely 
expressed a rather terse opinion to the effect that such a 
relationship was unlikely.  He did not offer any rationale or 
cite to any medical literature in support of his opinion.

On the contrary, two of the veteran's private physicians who 
are very familiar with his case opined quite definitively 
that the medical literature supported a relationship between 
the veteran's service-connected multiple internal and 
external hemorrhoids and the development of squamous cell 
carcinoma of the anus.  These physicians quite self-
confidently stated that the veteran's medical history was 
similar to that of from 15 to 90% of patients who develop 
anal carcinoma, and that such event was supported in a major 
oncology textbook edited by another physician.

The Board's evaluation of the evidentiary record permits the 
conclusion that greater probative weight is to be accorded 
the medical opinions of the veteran's private physicians who 
have not only expressed competent, cogent, and compelling 
opinion as to linkage between his anal carcinoma and service-
connected hemorrhoids, they have also cited to pertinent 
supportive medical literature in this regard.  The Board 
places very little if any probative value on the opinion of 
the VA physician since his opinion was not supported by any 
rationale nor medical literature.

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for squamous cell carcinoma of the anus as 
secondary to service-connected multiple internal and external 
hemorrhoids.  38 U.S.C.A. § 5107;  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the anus as secondary to service-connected multiple 
internal and external hemorrhoids is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

